Title: To George Washington from James Cleveland, 10 April 1775
From: Cleveland, James
To: Washington, George

 

Sir
The bancks of the Yaughiogy [Pa.]April 10th 1775.

With much Difictualy I got out the fifth Day of April to Gilbert Simpsons; Wheare I found all the Hands but under Stood that ther Was but two Cannues—Next Day I Went to Magr Crawfords to see Stephenes & And Crawford Stephenes told me that he had been there Tenn Dayes, getting the tules I asket him how did you Expect to git Down he said he had made the hands Digg one ⟨Weich⟩, he said made three, I told him two of them seemed old he Told me that the wear the Cannues that weare Got last year For Col. Gorge washington I asket him if he Could Not have got Cannues made by theas Time, he said he Could but Magor Crawford deserved him by telling him from time to time, that he would Provid Cannues I Asket him if Crawford had faild In so Truth full a promis as he had made to me which you have been informed as you Came by my house I told him he wass to blame then I Spock with Crawford But reseved but littel sattes faction then I spock with Mr ⟨posten⟩ and asket him what he had Done he told Me he had got the Corn that I ingaged for Mr Young & bought bacon & made his Cannues and was Ready to go Down I left Crawfords & have got two More & have got all the bacon that is left & all The rest Except three Caskes of Corn left at Sympsons I am in hopes you Can contrive to bring With you as I am Shore I shall want it as there Is but 21 Casks left the Caskes holds 3½ bushells of Corn the bacon is all gone but 2½ Casks.
Sir
Magor Crawford Chues to keep John nite he has sent thomas White but he has such a Wound on his foot that I Dont thinck proper to tack him Down with me he is baten very bad besides & has a very bad Name with all pursons Next he has but one Shirt so I have Directed Him to return home to Crawford a gain as he keeps the good & let him have the bad we have Got but 16 Axes & 8 hilling hoes two mataxes which Is Not tuelis a nuf but I shall doe the best I can While you Come out there Please to bring as much of Every thing as you thinck proper vallaintine Crawford being from home Stepenes has got Got All the things but as I have not had Time to Settell with him I Cant Give you

as Full a Count of matters as I might Doe one of the Cannues is to Pay for yet 22/6 is the prise one bell at 11/6 these I bought of Gilbert Sympson it being pennsylvania money Intend Down the river to Day if God Per mits I am told that I Cant go tell rain Comes but I Intend To trie my best I am so furleaged at this time That prohaps I may Not thinck of all that I Wish to Do No more at present but if you Will Give me leave to Subcribe my Selef your Frind & humbel Sart

James Cleveland


N.B. Pease to let Mr John west know that All his provisions is all lost & two of his Slaves one of the best & the thurd best As All of his things was lost & one Cros Cut saw & seven axes And one pot as I was a bout five miles from the plase I went to the Spot and have got all my things and I Put them in one of the Cannues which is to Be Down this morning if my Cannues Can swim I shall go Down with them & Stevenes & the remainder of the hands I find I must leave one of the sarvents with Mr Sympson as he Cant Travil & we are loded to the brim all most I have Directed him to sell him if he Cant to Put him to the mill to worck as soone as he is abel So I Conclud your as a bove.

